Citation Nr: 1825432	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-31 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for diverticulosis, also claimed as chronic diarrhea.

2.  Entitlement to service connection for degenerative joint disease of the right hip, to include as secondary to a service-connected back disability.

3.  Entitlement to service connection for degenerative joint disease of the right shoulder.

4.  Entitlement to an initial compensable disability rating for service-connected condyloma of distal urethra.

5.  Entitlement to an initial disability rating in excess of 20 percent prior to October 1, 2016, and in excess of 10 percent thereafter for service-connected osteoarthritis of the thoracolumbar spine.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to January 1973. 

This matter comes before the Board of Veterans' Appeals (Board) from May 2013 and June 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In a December 2015 rating decision, the RO proposed reducing the rating for the back disability from 20 to 10 percent.  The reduction was accomplished in a September 2016 rating decision, effective October 1, 2016.  Because his appeal originated from the May 2013 rating decision that granted service connection and assigned an initial evaluation, the Veteran is actually appealing the initial rating assigned following a grant of service connection.  Thus, the claim does not involve the propriety of the reduction; it involves the disability rating assigned during the entire appeal period.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is needed before the Board can adjudicate the Veteran's claims.

A review of the claims file reveals the Veteran was in receipt of disability benefits from the Social Security Administration (SSA).  A Notice of Award provided by the Veteran indicates that he was found to be disabled by SSA on September 4, 2010, and he was entitled to monthly disability benefits beginning in March 2011.  Neither the letter nor the Veteran have indicated what specific medical conditions served as the basis for the award of disability benefits by SSA.  

There has been no effort made to obtain and associate any available SSA records with his VA claims file so they may be considered in this appeal.  Because these SSA records are potentially relevant, VA is obliged to attempt to obtain and consider them.  38 U.S.C.A. § 5103A(c)(3) (West 2012); 38 C.F.R. § 3.159(c)(2) (2017); see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Therefore, this claim must be remanded to try and obtain these additional records.

Since the claims file is being returned to the AOJ all other potentially relevant records also should be obtained, including all outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

With respect to the Veteran's service connection claim for diverticulosis, he maintains that he has been suffering from intermittent diarrhea as a result of this condition since active duty service.  His service treatment records include a March 1972 record in which the Veteran sought treatment for abdominal cramps and diarrhea.  A March 2011 private treatment record reflects that he underwent laparoscopic sigmoid colectomy.  The preoperative diagnosis was complicated sigmoid diverticulitis with a history of perforation; the final diagnosis, a segmented resection of the sigmoid colon and diverticulosis.  Further, a September 2016 VA radiology report noted an impression of colonic diverticulosis without diverticulitis.

Thus, the evidence of record, which includes evidence of a current diagnosis, as well as the Veteran's credible reports of experiencing intermittent problems with diarrhea both during and in the years following active duty service, is sufficient to trigger VA's duty to provide an examination with an opinion for this claim.  See 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Right hip 

The Veteran testified as the symptoms he experienced in his hip and related those symptoms to a motor vehicle accident in service or to his already service-connected back disability.  On remand, an opinion should be obtained to determine the nature and likely etiology of the hip disability.  

Increased rating back claim

The Veteran testified that symptoms in his right hip may be related to his back.  In the September 2016 rating decision that reduced the rating for the back disability, the RO noted that the Veteran failed to report to a July 2017 examination scheduled to determine the current severity of his back.  Findings from an examination are needed to decide the claim.  On remand, the Veteran should be scheduled for an examination of his back, to determine all manifestations, to include neurological.  

As the issue of entitlement to TDIU is inextricably intertwined with the Veteran's other claims, adjudication of the TDIU issue will be deferred until the above-noted issues are adjudicated.  See Harris v. Derwinski, 1 Vet. App. at 183 (1990).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran dated since March 2018.  If no additional medical records are available, this fact must be noted in the claims file.

2.  Take all appropriate action to obtain the Veteran's SSA records, including a copy of its determinations concerning his claim for disability benefits from this other Federal agency, together with the medical records and other evidence that served as the basis for any such determination.

3.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his diverticulosis.  To this end, the claims folder should be made available to the examiner for review and all appropriate tests and studies should be conducted.  Based on the examination and review of the record, the examiner should specifically comment on and answer the following question:

Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's diagnosed diverticulosis had its onset in service or is otherwise related to active duty service?  The examiner is asked to specifically comment on the Veteran's reports of experiencing intermittent episodes of diarrhea both during and in the years following active duty service.

Detailed rationale is needed for all opinions provided.  If an opinion cannot be made without resorting to mere speculation, the examiner should to the extent possible provide explanation as to why this is so and note what, if any, additional evidence would permit a more definitive opinion to be provided.  In other words, merely saying he/she cannot respond will not suffice.

4.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his right hip disability.  To this end, the claims folder should be made available to the examiner for review and all appropriate tests and studies should be conducted.  Based on the examination and review of the record, the examiner should specifically comment on and answer the following question:

(a) Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed right hip disability had its onset in service or is otherwise related to active duty service (to include the motor vehicle accident)?  The examiner is asked to specifically comment on the Veteran's reports of experiencing intermittent episodes of diarrhea both during and in the years following active duty service.

(b) If the answer to (a) is no, is it at least as likely as not that any currently diagnosed right hip disability is caused or aggravated by the service-connected back disability?  

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

5.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to assess the severity of the service-connected back disability.  The claims folder and all pertinent medical records should be made available to the examiner for review.  All necessary diagnostic testing should be performed.  The examiner must describe all impairment of the back disability, both orthopedic and neurologic, and make determinations regarding range of motion, including any additional functional impairment.

The examinations must address active and passive motion, weight-bearing and nonweight-bearing information, as required by 38 C.F.R. § 4.59.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should specifically ask the Veteran to describe the factors that precipitate a flare-up and the frequency, duration, and severity of any flare-ups.  The examiner should use that information to comment on the functional limitations caused by pain and any other associated symptoms.  Such comments should include whether there was additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.  Any determination concerning this functional loss should be expressed in degrees of additional range of motion loss.  A detailed rationale is requested for all opinions provided.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made, to include whether there are additional tests or information that might be sufficient to estimate such additional functional loss during flares. 

6.  Following any other development deemed necessary, re-adjudicate the claims in light of this and all other additional evidence.  If any benefit sought remains denied, issue an appropriate Supplemental Statement of the Case (SSOC) and give the Veteran and his representative an appropriate opportunity to respond to it before returning the file to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




